DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 25-38 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25-38 are rejected under 35 U.S.C. 103 as being unpatentable over Goodes et al. (2019/0141414, of record) [Goodes] in view of Ardo et al. (2016/0165271) [Ardo].
Regarding claims 25 and 32, Goodes discloses a method comprising displaying a video stream on a video display, displaying an alphanumeric message superimposed in a rectangular area on said video stream wherein said message is visible on screen at all times while said video stream is displayed (paragraphs 0026 and 0031).

In an analogous art, Ardo discloses providing overlays onto video content wherein the overlay is partially transparent but still visible in the manner that does not unduly obscure the primary content (paragraph 0041-0041).
It would have been obvious at the time to a person of ordinary skill in the art to modify the method of Goodes to include the message is zero to ninety-three percent transparent, as suggested by Ardo for presenting the watermark in a manner that is visible while not unduly obscuring the primary content. Applicant states “These are normal ranges contemplated by persons of ordinary skill in the art for image based watermarks…” (applicant’s remarks, 3rd paragraph pages 1-2).

Regarding claims 26 and 33, Goodes and Ardo disclose the method according to claims 25 and 32, wherein said transparent alphanumeric message is located across a first rectangular area of said video stream wherein the contrast ratio between said transparent alphanumeric message and said video stream is between 2:1 and 4:1 (As stated by applicant, these are normal ranges contemplated by those of ordinary skill in the art).

Regarding claims 27 and 34, Goodes and Ardo disclose the method according to claims 26 and 33, wherein said alphanumeric message is moved to a second rectangular area after a length of time (Ardo paragraph 0076).

Regarding claims 28 and 35, Goodes and Ardo disclose the method according to claims 26 and 33, wherein said alphanumeric message is moved to a second rectangular area when said contrast ration is greater than 3:1 (overlay is moved to reduce contrast, Ardo paragraph 0076).

Regarding claims 29-31 and 36-38, Goodes and Ardo disclose the method according to claims 26 and 33, wherein said alphanumeric messages is a user’s telephone number, name, or email address (personally identifying information, Goodes paragraphs 0020 and 0026).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC D SALTARELLI whose telephone number is (571)272-7302.  The examiner can normally be reached on 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571) 272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOMINIC D SALTARELLI/               Primary Examiner, Art Unit 2421